KRAMER, Associate Judge,
dissenting.
In its decision, the BVA stated:
The veteran seeks service connection for personality disorder.... The veteran has ... claimed that this disorder is related to his service-connected anxiety reaction. Even if we are to agree with the veteran’s contentions, service connection could not be granted for a personality disorder. Only chronic acquired psychiatric disorders like psychoses and psychoneuroses are considered disabilities for VA compensation purposes. A personality disorder is considered a congenital or developmental defect and as such does not fall -within the legislative meaning of a disease warranting compensation.
Frank P. Beno, BVA 91-_, at 3 (Feb. 5, 1991).
*442The BVA referenced only 38 C.F.R. § 3.303(c) (1991) as bearing on this issue. It failed to reference 38 C.F.R. § 4.9 (1991), to the same effect as § 3.303(c), and more importantly, ignored 38 C.F.R. § 4.127 (1991), which provides, in relevant part, that “properly diagnosed superimposed psychotic disorders developing after enlistment, i.e., ... personality disorder with psychotic disorder, are to be considered as disabilities analogous to, and ratable as, schizophrenia, unless otherwise diagnosed.”
In this case, appellant was diagnosed with paranoid disorder in September 1989 by Brown County Mental Health Center, with paranoid personality disorder in September 1989 by the VAMC, and with personality disorder not otherwise specified with paranoid features in March 1990 by VAMC. Dorland’s Medical Dictionary defines paranoia as a “psychotic disorder,” Dorland’s Medical Dictionary 1227 (27th ed. 1988); and the DSM-III-R defines it as “a condition of oversuspiciousness, sometimes to a grossly unrealistic, even psychotic extent,” DSM-III-R Training Guide 256 (1989). Given these diagnoses and the quoted language of 38 C.F.R. § 4.127, it was incumbent upon the BVA to explain whether or not § 4.127 is applicable to these diagnoses, and, if so, the relationship between the appellant’s service-connected condition and his personality disorder, to include whether the latter was incurred or aggravated in service.